Citation Nr: 0530619	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-06 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a urinary tract 
infection.

3.  Entitlement to service connection for malaria.

4.  Entitlement to service connection for a disorder manifest 
by fever.

5.  Entitlement to service connection for osteoarthritis.

6.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for bronchial asthma.

7.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for allergic rhinitis.

8.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a muscular abscess.



REPRESENTATION

Appellant represented by:	Audelle H. Zamora



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran has recognized service with the guerilla forces 
from October 1942 to May 1945, and service with the Regular 
Philippine Army from May 1945 to June 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which denied the benefits sought on appeal.  The 
claims here on appeal were addressed in two previous 
decisions by the Board only insofar as the RO was advised to 
issue a statement of the case pursuant to Manlincon v. West, 
12 Vet. App. 238 (1999).  The veteran perfected his appeal of 
the issues and they are now properly before the Board for 
appellate consideration.

The Board notes that in its February 2005 decision, the issue 
of entitlement to service connection for a disorder manifest 
by diarrhea was denied.  In April 2005, however, the RO 
issued a supplemental statement of the case with respect to 
that issue.  Because the record shows that the issue was 
finally denied by the Board, the April 2005 supplemental 
statement of the case appears to be in error and the veteran 
should be properly advised that the issue does not remain on 
appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's hypertension did not begin during service 
or within one year of his discharge from service.

3.  The veteran's arthritis did not begin during service or 
within one year of his discharge from service.

4.  The veteran is not currently diagnosed as having a 
urinary tract infection, malaria or the residuals thereof, or 
a disorder manifested by fever.

5.  The Board denied entitlement to service connection for 
asthma, a nasal condition, and a muscular abscess in a 
September 1953 decision.  The veteran was notified of the 
decision.

6.  Evidence submitted since the time of the Board's 
September 1953 decision does not bear directly or 
substantially upon the issues of entitlement to service 
connection for allergic rhinitis or for a muscular abscess, 
is duplicative and/or cumulative, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claims.

7.  Evidence submitted since the time of the Board's 
September 1953 decision bears directly upon the issue of 
entitlement to service connection for asthma, is not 
duplicative and/or cumulative, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

8.  The veteran's bronchial asthma did not begin during 
service.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor is it presumed to have been incurred in service.  
38 U.S.C.A. §§  1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  Disability manifested by a urinary tract infection was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  Disability manifested by malaria was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

4.  Osteoarthritis was not incurred in or aggravated by 
service, nor is it presumed to have been incurred in service.  
38 U.S.C.A. §§  1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

5.  A disability manifested by fever was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

6.  Evidence received since the Board denied entitlement to 
service connection for a nasal condition and a muscular 
abscess is not new and material.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

7.  The decision of the Board in September 1953, denying the 
veteran's claims of entitlement to service connection for a 
nasal condition and a muscular abscess, is final and the 
claims are not reopened.  38 U.S.C.A. §§ 1110, 7104 (West 
2002).

8.  Evidence received since the Board denied entitlement to 
service connection for asthma is new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

9.  The claim of entitlement to service connection for asthma 
is reopened.  38 U.S.C.A. §§ 1110, 7104 (West 2002).

10.  Asthma was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in August 2001, March 2004, and September 
2004, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial appealed AOJ decision was pending at 
the time the VCAA was enacted and, as such, notice prior to 
that decision was not possible.  Fortunately, the Court 
acknowledged in Pelegrini that some claims were pending at 
the time the VCAA was enacted and that proper notice prior to 
the initial AOJ decision was impossible.  The Court 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based and the Board specifically finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

The veteran contends that he experienced a number of ailments 
during his period of service and has requested service-
connection compensation for all of them notwithstanding the 
fact that he advised VA in March 2000, that his only current 
medical problems were asthma, arthritis and hypertension.  
Thus, the Board finds it important to point out at the outset 
of this decision that current disability is a prerequisite to 
the grant of service connection as per 38 C.F.R. § 3.303.  
Complaints of pain are not in and of themselves disabilities 
for VA compensation purposes nor is evidence of a temporary 
disorder many years ago that is not currently diagnosed as a 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001) (absent a disease or injury incurred 
during service, the basic compensation statutes cannot be 
satisfied). 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The veteran seeks service connection for hypertension and 
arthritis, both of which are deemed to be chronic diseases 
under 38 C.F.R. § 3.309(a).  Thus, service connection may be 
granted under 38 C.F.R. § 3.307(a)(3) for either of these 
diseases if the evidence shows that the disease manifest to a 
degree of ten percent or more within one year from the date 
of separation from service.  See 38 C.F.R. § 3.307.  
Separation from service is defined as the veteran's discharge 
date.  See 38 C.F.R. § 3.307(a)(2).  Therefore, because the 
veteran was discharged from service in June 1946, the 
evidence must show that a chronic disease manifest to a 
degree of ten percent by June 1947, in order for service 
connection to be granted based upon a presumptive period.  
There is no statutory or regulatory provision to allow for an 
extension of a presumptive period.


Hypertension and Arthritis

The veteran's service records do not show that he was treated 
for high blood pressure during service.  Although some of his 
service records appear to have been destroyed, a September 
1947 discharge examination report shows only complaints of 
sinusitis, and a July 1949 examination report made at the 
time the veteran was discharged from the Philippine 
Constabulary shows that the veteran was in very good health.  
Neither report shows high blood pressure readings and/or 
complaints of joint problems.  Current treatment records, 
however, include diagnoses of hypertension and arthritis.

The medical record does not include a diagnosis of 
hypertension or arthritis during service with the United 
States Forces or within one year of his discharge from that 
service in 1946.  In March 2000, the veteran's treating 
physician submitted an affidavit including the opinion that 
the veteran's hypertension and osteoarthritis, as well as all 
other disorders for which he is treated, began during active 
service.  Unfortunately, the physician did not submit any 
rationale to support the opinion and, as a consequence, it 
appears to be based solely on a history as supplied by the 
veteran.

Given the evidence as outlined above, the Board finds that 
neither hypertension nor arthritis were incurred during 
service and neither disability may be presumed to have been 
incurred during service because there is no medical evidence 
of a diagnosed disability by June 1947.  As pointed out 
above, the veteran was not found to have either disability 
upon examination in July 1949.  Furthermore, the Board notes 
that it is not bound by a medical opinion based solely upon 
an unsubstantiated history as related by the veteran and does 
not accept the March 2000 opinion as credible evidence in 
support of the veteran's claims.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Consequently, entitlement to 
service connection for hypertension and arthritis is denied.





Urinary tract infection, malaria, fever

The veteran's July 1951 application for VA benefits includes 
the assertion that he was disabled due to dysentery and 
asthma; his September 1999 application for VA benefits 
reflects that he was treated for malaria in May 1942, fever 
in September 1942, and for a urinary tract infection in 
September 1999.  As noted above, the veteran advised VA in 
March 2000, that his only medical problems were asthma, 
arthritis, and hypertension.

Affidavits submitted by fellow servicemen reference illnesses 
treated during service, including high fevers.  Service 
records do not show disability due to urinary tract 
infection, malaria and/or fever.  Post-service treatment 
records show treatment for urinary tract infections.

In March 2000, the veteran's treating physician advised VA 
that he had been treating the veteran for recurrent urinary 
tract infections due to bladder outlet obstruction for 
fifteen years; there was no mention of malaria and/or a 
disorder manifest by fevers.  The physician did, however, 
opine that all of the veteran's current disabilities began 
during service.  As pointed out above, this opinion is not 
supported by any rationale and is not accepted as credible 
evidence in support of the veteran's claims.

The medical evidence does not show that the veteran is 
diagnosed as having a urinary tract infection, malaria, or a 
disorder manifest by fever.  Absent current disability, VA 
compensation benefits cannot be awarded.  Accordingly, the 
veteran's claims of entitlement to service connection for a 
urinary tract infection, malaria, and for a disorder manifest 
by fever are denied as there is no disability for which VA 
benefits may be awarded.





New and material evidence

In September 1953, the Board denied service connection for 
asthma, a nasal condition, and a muscular abscess, finding 
that there was no evidence of the disabilities having their 
origin in service.  Because there was no appellate body to 
which the veteran could appeal that decision at the time of 
its being rendered, the Board's decision became final.  See 
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100.

The veteran now seeks to reopen his claims of entitlement to 
service connection.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For claims filed 
prior to August 2001, such as this claim, "new and material 
evidence" is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit noted that not every piece of new evidence is 
"material," but that some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually alter a rating decision.  Id., 155 F.3d 
at 1363.  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in September 1953.  The credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

At the time of the September 1953 Board decision, the record 
included service medical records showing that the veteran was 
involved in a motor vehicle accident in April 1946, and had 
complaints of sinusitis in September and December 1947; a 
Philippine Constabulary discharge examination report showing 
that the veteran was in very good condition in July 1949; 
affidavits from fellow servicemen reflecting their 
recollections that the veteran was treated for asthma, 
diarrhea and a muscular abscess as well as injuries sustained 
in a motor vehicle accident during service; an affidavit from 
a service physician recalling his treatment of the veteran 
for asthma in 1945; the veteran's application for VA benefits 
showing only dysentery and asthma as current disabilities; 
and a June 1952 VA examination report showing diagnoses of 
bronchial asthma, arthritis, and amebiasis.  Based on that 
evidence, the Board determined that there was no evidence of 
the disorders manifest during active service or within one 
year of termination of the veteran's service with the Armed 
Forces of the United States.

Since the time of the September 1953 decision, the veteran 
has submitted duplicates of all affidavits of record in 1953, 
as well as medical evidence of current treatment for asthma; 
a December 2000 statement from a fellow serviceman reflecting 
his recollection of the veteran being treated for asthma 
during service; and, a March 2000 statement of the veteran's 
treating physician that chronic bronchial asthma began during 
service.  Additionally, the veteran advised VA in March 2000, 
that his only current medical problems were asthma, arthritis 
and hypertension.


Allergic rhinitis and muscular abscess

A review of the evidence shows that the evidence submitted 
since the time of the September 1953 Board decision does not 
specifically address either allergic rhinitis or a muscular 
abscess.  There is no medical evidence of either disability 
being currently treated nor is there medical evidence of a 
link between service with the United States Forces and 
allergic rhinitis and/or a muscular abscess.  Thus, absent 
new evidence addressing these issues, the Board obviously 
finds that there is no newly submitted material evidence.  
Consequently, the claims of entitlement to service connection 
for allergic rhinitis and muscular abscess are not reopened 
and remain denied.



Asthma

A review of the evidence shows that the medical opinion 
submitted in March 2000, is both new and material with 
respect to the claim of entitlement to service connection for 
asthma as it specifically addresses the time the currently 
diagnosed disability began.  As pointed out above, the 
veteran's treating physician stated that all of the veteran's 
current disabilities, including bronchial asthma, began 
during service.  Thus, when considering this evidence as 
credible as per Justus, the Board finds that it speaks 
directly to the issue at hand, is not duplicative of any 
other evidence of record, and must be considered in order to 
fairly assess the merits of the claim.  Accordingly, the 
claim is reopened.

Although the March 2000, medical opinion was considered 
credible for the purpose of determining whether or not to 
reopen the claim of entitlement to service connection for 
asthma, it must now be considered in conjunction with all 
other evidence of record.  

As pointed out above, the medical nexus opinion is not 
supported by any rationale and appears to be based solely on 
a history as provided by the veteran.  Thus, the Board is not 
required to find this opinion credible and, in this case, 
does not.  Specifically, the medical evidence shows that the 
veteran did not have a diagnosed disability in July 1949, and 
all statements submitted by fellow servicemen only reflect 
recollections of treatment for asthma during service without 
any suggestion of whether or not the veteran had a chronic 
disability during service.  The Board would like nothing more 
than to assist an ailing veteran, but it is bound by the law 
and the evidence in this case simply does not show that 
asthma, first shown as diagnosed in a June 1952 VA 
examination report, began during service that ended in June 
1946.  As such, service connection for bronchial asthma is 
denied.






ORDER

Service connection for hypertension is denied.

Service connection for a urinary tract infection is denied.

Service connection for malaria is denied.

Service connection for osteoarthritis is denied.

Service connection for a disorder manifest by fever is 
denied.

New and material evidence having not been submitted, service 
connection for allergic rhinitis remains denied.

New and material evidence having not been submitted, service 
connection for a muscular abscess remains denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for bronchial asthma is 
reopened.

Service connection for bronchial asthma is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


